Citation Nr: 1759830	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-06 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967, from February 1977 to October 1977, and from June 1980 to July 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and a June 2015 rating decision of the RO in Salt Lake City, Utah.  Due to the Veteran's place of residence, the RO in Seattle, Washington, performed further development.  

In September 2017, the Veteran and his spouse testified before the undersigned Veterans Law Judge, seated at the Seattle RO.  A transcript is of record.  

The issues of entitlement to increased ratings for left and right knee disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's psychiatric disability was manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and difficulty in adapting to stressful circumstances (including work or a worklike setting).

2.  For the entire initial rating period, the Veteran's psychiatric disability was not manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

3.  The Veteran's service-connected disabilities have prevented him from finding and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for a higher initial rating in excess of 70 percent for a psychiatric disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the Veteran's claim for entitlement to a TDIU, the Board need not discuss VA's compliance with the duties to notify and assist the Veteran regarding that claim.  Regarding the claim for an increased rating for a psychiatric disability, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of the issue, which occurred in the March 2017 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.

VA has obtained VA medical examination reports, which provide probative evidence regarding the severity of the Veteran's psychiatric disability.

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

PTSD

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2017).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

During the entire increased rating period, the Veteran's service-connected psychiatric disability has been rated under Diagnostic Code 9411, which uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication. 

A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2017).  

In adjudicating a claim for a higher rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental conditions that affect the level of occupational or social impairment.  In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms like or similar to the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment.  Although the Board may note which criteria have not been met, the Board has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Reviewing the evidence, in a November 2014 VA mental health intake questionnaire, the Veteran reported being married for 40 years.  He stated that they had raised three children with whom he was in contact.  He reported experiencing nearly constant depression and having little interest or pleasure in doing things.  He stated that he had attempted to commit suicide three times in the previous year.

A November 2014 VA psychiatric examination diagnosed PTSD and recurrent, severe major depressive disorder.  The examiner indicated that both disabilities were related to service experiences during which the Veteran witnessed the death of several friends.  The examiner indicated that the Veteran's psychiatric disabilities were manifested by symptomatology such as depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner indicated that the Veteran's psychiatric disabilities were not manifested by symptomatology such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

In a June 2015 VA treatment record, the Veteran told a VA examiner that he planned to kill himself on September 1.  He indicated that he had planned originally to kill himself during the current month, but, after telling a friend about his plans, she made him promise to postpone the date of his death.

In a June 2015 VA treatment record, the Veteran reported having attempted suicide over 20 times over the previous 45 years.  He stated that he had not completed any attempt because of his family.  The Veteran said that he had a good relationship with his wife, but had found no purpose or meaning in his life.

At a June 2015 VA psychiatric examination, the Veteran reported living with his wife of 42 years and their two dogs.  He stated that he had three children and five grandchildren.  He reported having a bachelor's degree in political science and having worked for 23 years as the supervisor of a data center for the state of California before retiring in 2010.  The Veteran indicated that he was never fired and got along "okay" in a work setting.  The Veteran stated that he usually got up at noon each day, but did not do anything in the afternoon.  The Veteran stated that his hobbies include playing with his dogs and attending wine tastings with friends.  The Veteran reported checking Facebook each day and watching television until midnight.  The Veteran stated that he was able to drive, dress, groom, and feed himself.  The Veteran stated that he slept five hours each night, and woke up startled and in cold sweats occasionally.  When asked how he felt most of the time, the Veteran indicated that he did not feel anything.  The Veteran stated that he was emotionally numb and distant from others.  Subsequently, the Veteran wept when discussing how he had witnessed the deaths of shipmates during service.  The Veteran stated that he last became violent with another individual about 20 years prior when some men tried to "mess with" his wife.  He indicated that he tried to put them through a brick wall.  

The VA examiner diagnosed PTSD.  The examiner indicated that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   The examiner found that the Veteran's PTSD symptoms included depressed mood; anxiety; chronic sleep impairment; suicidal ideation; and persistent danger of hurting self or others.  The examiner stated that the Veteran did not exhibit gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The examiner stated that, while the Veteran displayed no current plan or intent, he exhibited fairly constant suicidal ideation.  The examiner indicated that, although the Veteran was not in imminent danger, he should be considered an increased risk for suicide.  The examiner found that the Veteran's impulse control and judgement were good, and that the Veteran did not display any psychotic ideation.   

In a June 2015 VA treatment record, the Veteran reported having promised his wife that he would not attempt suicide prior to September 1.  The Veteran indicated that he did not feel that his relationships with his friends and family were enough to "keep him here."  He stated that he loved his dogs and had told his wife that she could euthanize them if she found that they were too much for her after he died.  The examiner noted that the Veteran was receptive to mental health treatment, but had indicated that he did not want inpatient treatment.  The examiner stated that the Veteran did not meet the criteria for involuntary hospitalization.

In a June 2015 VA mental health triage note, the Veteran reported having been suicidal since 1967.  He indicated that he felt bad for having survived service while others did not.  The Veteran stated that he used to be the "social director" for Veterans in the Santa Monica region.  Although the Veteran was unemotional most of the time, he laughed when he told the examiner how he had met his wife when he was drunk.  He reported having given up drinking to excess soon after he met her.  

In a June 2015 VA mental health note, the Veteran stated that he experienced crying spells after exposure to random triggers.  The Veteran reported having a crying spell a few nights prior to the examination while watching a home improvement show.  He stated that, during the spell, his wife held him and comforted him.  The Veteran stated his wife "put up with a lot" in dealing with him, but he did not understand why she did it.  He stated that he no longer believed that she or their children loved him because he no longer felt love himself.  He reported having difficulty understanding her love for him and her concerns that he would leave her.  He denied feeling any emotions, but then described feelings of sadness and guilt for having watched service members with families die back when he was single.  He reported thinking that he should have died in their places and that, somehow, killing himself would make things right.  He acknowledged that the love of his family might persuade him from not committing suicide in the future.

In a June 2015 VA therapy note, the examiner reported interviewing the Veteran and his wife in a joint session.  The Veteran's wife stated that, even after 42 years of marriage, she felt that there was a "wall" that had kept them from having emotional intimacy.  She indicated that, during previous joint therapy sessions, the Veteran would not admit that he had any difficulties communicating or any problems at all.  The examiner stated that the Veteran had difficulty acknowledging that he had a depressive disorder because he believed that depression was a weakness and he could not accept being weak.  The Veteran's wife reported first learning of the Veteran's suicide attempts during the session.  After being advised on the effects of PTSD on relationships, the Veteran's wife saw how the disability affected their marriage while the Veteran struggled with the concept.  The Veteran reported that he would not attempt suicide until November 1.

In a July 2015 VA mental health note, the Veteran reported being unable to understand his wife's comments about his lack of emotional intimacy.  The Veteran stated that she would never be able to understand him because she did not have the same experiences as him.  In discussing the matter, the Veteran acknowledged that their emotional intimacy was limited and said that, while she saw emotional intimacy as being connected to physical intimacy, he did not.  The Veteran stated that it would be easier to take his life than to attempt to change it.

In a July 2015 VA treatment record, the Veteran reported experiencing improved sleep due to medication.  He stated that he had forgotten to pay some bills so his wife had taken that task from him.  In tears, the Veteran described feeling worthless.  The Veteran indicated that he still believed that it would be easier to take his life than to change.

In a July 2015 VA treatment record, the Veteran reported having experienced a breakdown the previous night while trying to remember the name of a drug he was taking.  The Veteran indicated that he lost control, started crying, and panicked.  The Veteran stated that he calmed down due to the passage of time and the presence of his wife.  He reported that he was beginning to see himself as a weak person.  He indicated that he still had suicidal ideation, but enjoyed the care his wife gave him.

In a July 2015 VA treatment record, the Veteran indicated that he was beginning to see how his feelings during a particular situation could influence his behavior.  He stated that a friend had told him that she would miss him if he killed himself.

In an August 2015 VA treatment record, the Veteran indicated that his wife was returning early from an out-of-state trip after he told her that he missed and needed her.  The Veteran stated that he had started to apply the lessons he had learned in therapy to his everyday life.

In a September 2015 VA treatment record, the Veteran reported having fleeting thoughts of suicide, but indicated that he was able to challenge those thoughts.

In an October 2015 VA treatment record, the Veteran reported being willing to consider the possibility that he was worthy of having a meaningful and purposeful life, and that he deserved the love and affection of his friends and family.

In an October 2015 VA treatment record, the Veteran reported having experienced no suicidal thoughts since the previous session.

In a November 2015 VA treatment record, the Veteran indicated that he had not considered suicide for months.  He stated that, were he to kill himself, his death would not affect his wife, but he believed that his dogs would miss him.

In a November 2015 VA treatment record, the Veteran reported having episodes during which he became frustrated and angry, and acted in a childish manner.  The Veteran indicated that he was afraid that he was regressing to childlike behavior.  During the session, the Veteran became tearful and repeated himself in a manner the examiner described as being almost child-like.  The examiner found it difficult to redirect him, but managed to do so by telling the Veteran to focus on breathing and calming down.

In a December 2015 VA treatment record, the Veteran reported being unable to move to Colorado as he had planned due to difficulty getting a mortgage.  The Veteran indicated that he was unhappy with this development, as he wanted to be more involved with his family who already lived in Colorado.

In a December 2015 VA treatment record, the Veteran stated that he was no longer suicidal and that he acknowledged that he had been depressed for 40 years.

In a February 2016 VA treatment record, the Veteran reported not having experienced suicidal ideation for a long time.  The Veteran indicated that he did not believe that people really loved him, but thought that they were being courteous.

VA treatment records dating from June 2016 onward indicate reports of couples therapy attended by the Veteran and his spouse.  Of note, in a September 2016 VA treatment record, the Veteran indicated that he had joined a disabled Veterans' motorcycle club.  He stated that he had been connecting with others and finding meaning and purpose in life.  He reported that he was no longer suicidal, but was fine with the eventuality of death.  He stated that he understood that his family and friends loved him.  Having found purpose in life, he stated that his mood and functioning were improving.

In a December 2016 VA treatment record, the Veteran reported a recurrence of passive suicidal ideation.

In a December 2016 VA psychiatric examination report, the Veteran stated that he had been married for 44 years.  He reported that the marriage was rocky due to his history of flashbacks and irritability.  The Veteran indicated that he had good relationships with his three children.  The Veteran stated that he worked for 24 years for the "communist" state of California until retirement in 2010.  The examiner diagnosed major depressive disorder.   The examiner indicated that the PTSD symptomatology more nearly approximated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The examiner found that the PTSD symptoms included depressed mood and anxiety.  The examiner stated that the Veteran did not exhibit gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In a May 2017 letter, a VA examiner reported having treated the Veteran since 2015.  The examiner stated that the Veteran's PTSD caused severe impairments.  The examiner indicated that the Veteran experienced recurrent, involuntary, and intrusive distressing memories; nightmares; flashbacks; psychological distress at exposure to cues that resembled aspects of traumatic events; avoidance of cues that might remind him of traumatic events; persistent and exaggerated negative beliefs or expectations about himself, others, or the world; persistent, distorted cognitions about the causes or consequences of traumatic events; a persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; a persistent inability to experience positive emotions; irritability and anger; hypervigilance; exaggerated startle response; and problems with concentration.  The examiner noted that the Veteran described a nearly daily depressed mood; severe anxiety; panic attacks; paranoia; chronic sleep impairment; short-term memory impairment; lack of motivation; anhedonia; impairment in social functioning and subsequent isolation; and difficulty adapting to stressful circumstances.  The examiner stated that the Veteran was unable to obtain and maintain gainful employment secondary to psychiatric symptoms and associated behavioral sequelae.  

At the September 2017 Travel Board hearing, the Veteran reported experiencing occasional, but not constant, suicidal ideation.  The Veteran stated that he used to be paranoid, believing that others were trying to kill him.  The Veteran stated that his paranoia sometimes became so overwhelming that he thought he might harm someone.  However, with the help of his wife and medication, he had been able to deal with situations during which he felt endangered.  The Veteran indicated that he was unable to drive in the city or be around large groups of people without taking anxiety medication with him.  The Veteran stated that he was able to avoid confrontations by using medications.  The Veteran stated that he only left the house once or twice each week, usually to go to a wine tasting event.  The Veteran's spouse indicated that the Veteran's psychiatric symptoms appeared after his retirement in 2010.  The Veteran stated that he previously worked as a supervisor on a computer floor, managing 20 individuals.  When asked if he believed that he could work at his previous job in his current condition, the Veteran stated that he could not because he would not be able to get along with others.  The Veteran stated that he once had worked as a butcher, but would be unable to perform that job due to psychiatric symptoms and service-connected knee disabilities.  The Veteran indicated that he would experience extreme difficulty interacting with customers and standing all day.  The Veteran's wife stated that he was forgetful about medications and often misunderstood things he had read.  The Veteran stated that he would enter a room only to forget the reason he entered.  The Veteran and his wife both indicated that the Veteran had lost interest in activities that once had interested him.

For the entire initial rating period, the Board finds that the Veteran's psychiatric disability was manifested by symptomatology more nearly approximating that required for the currently assigned 70 percent rating, specifically occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and difficulty in adapting to stressful circumstances (including work or a worklike setting).  Although the evidence suggests some improvement, the evidence shows that the Veteran still experiences occasional suicidal ideation and depression which affects him on a daily basis.  Moreover, in a May 2017 letter, the Veteran's psychiatrist provided probative evidence, suggesting that the Veteran would have great difficulty adapting to stressful circumstances, including work or a worklike setting.

For the entire initial rating period, the Board finds that the psychiatric disability was not manifested by symptomatology more nearly approximating that required for the next highest 100 percent rating under the appropriate diagnostic code.  Specifically, the Veteran's psychiatric disability symptomatology did not more nearly approximate total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

Although the Veteran has experienced anxiety and depression, his symptoms did not grossly impair his thought processes or ability to communicate throughout the entire initial rating period.  Moreover, although the Veteran has reported experiencing some feelings of paranoia about others' desires to harm him, the Veteran has not reported experiencing either persistent delusions or hallucinations during the initial rating period.  The Veteran's behavior during the initial rating period could not be deemed grossly inappropriate, and the Veteran has shown an ability to perform activities of daily living, to include dressing himself.  Although the Veteran has reported some degree of memory loss, during the initial rating period, he did not demonstrate either disorientation to time or place, or an inability to remember his own name or those of his close relatives.  

Of note, in a June 2015 VA psychiatric report, a VA examiner stated that the Veteran was a persistent danger of hurting himself or others.  Persistent danger of hurting self or others is one of the symptoms listed amongst the criteria for a next higher 100 percent rating under the relevant diagnostic code.  In a November 2014 VA psychiatric report, a VA examiner also stated that the Veteran had experienced impaired impulse control, such as unprovoked irritability with periods of violence.  Such findings of symptomatology suggest that the Veteran would be considered a constant danger to those around him.  However, the Board notes that, although the Veteran has reported feelings of paranoia around others during the initial rating period, the Veteran never reported acting on such feelings and, at the September 2017 Travel Board hearing, the Veteran indicated that he was able to deal with those feelings.  In fact, in a June 2015 VA psychiatric examination report, the Veteran stated that he last became violent with another individual about 20 years prior when some men tried to "mess with" his wife.  Therefore, the evidence does not indicate that the Veteran has been a persistent danger to others during the initial rating period.  The evidence indicates that the Veteran's constant suicidal ideation caused him to be a danger to himself for approximately the first year of the initial rating period.  However, the record demonstrates that, through the use of medication, therapy, and family assistance, the Veteran's suicidal ideation lessened greatly during over the previous two years.  Therefore, for the entire initial rating period, the Veteran's suicidal ideation more nearly contemplated that already accounted for in the 70 percent rating under the diagnostic code, rather than the persistent danger to self contemplated by the 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

Finally, the Board notes that the assignment of a 100 percent rating would be inappropriate as it is reserved for psychiatric disability symptomatology more nearly approximating both total occupational and social impairment.  In this decision, the Board will grant the Veteran's claim for entitlement to a TDIU, as the psychiatric disability causes an inability to maintain gainful employment.  However, the record indicates that the Veteran's PTSD is not productive of symptomatology resulting in total social impairment.  Throughout the initial rating period, the Veteran has maintained a relationship with his spouse.  Despite his own difficulties with feeling emotions, the Veteran has shown a concern for his wife by seeking help, often through couples' therapy.  As a result of their joint efforts, the Veteran and his wife's relationship appeared to improve somewhat over the course of the initial rating period.  Additionally, the Veteran has indicated that he has a network of family and friends with whom he talks and meets on a regular basis.  Therefore, for entire initial rating period, the Veteran's symptomatology did not more nearly approximate the total occupational and social impairment required for a next higher 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

For the entire initial rating period, the Veteran's psychiatric disability was not manifested by symptomatology more nearly approximating that required for a next higher 100 percent rating under Diagnostic Code 9411.  Therefore, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's psychiatric disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected psychiatric disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms, and their resulting impairment on his occupational and social activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate.  38 C.F.R. § 3.321 (b) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Veteran's psychiatric disability is shown to cause symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; and difficulty in adapting to stressful circumstances (including work or a worklike setting).  Notably, those signs and symptoms, and their resulting impairment, are the symptoms and effects of a psychiatric disability contemplated by the rating schedule.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Accordingly, the rating criteria contemplate the Veteran's service-connected psychiatric disability symptoms. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to make the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to make inadequate the schedular rating criteria. 

In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's hearing loss disability, the Board is not required to remand that issue for referral for consideration of the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1) (2017).  Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, that disability is rated 60 percent or more, or, if there are two or more disabilities, there is at least one disability rated at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017). 

As the Veteran has been assigned a 70 percent rating for PTSD, the Board finds that he meets the schedular criteria for a TDIU.  The Veteran has also established service connection for a right knee disability, rated 10 percent; a left knee disability, rated 10 percent; tinnitus, rated 10 percent; and bilateral hearing loss, rated 0 percent.  The Board finds that the evidence of record shows that the psychiatric symptomatology is of such severity as to cause the Veteran great difficulty in adapting to stressful circumstances (including work or a worklike setting).  In a May 2017 letter, a VA examiner, who had treated the Veteran for several years, indicated that the Veteran's psychiatric symptomatology prevented him from finding and maintaining substantially gainful employment.  Considering that evidence and the other service-connected disabilities, and resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an initial rating in excess of 70 percent for a psychiatric disability is denied.  

Entitlement to TDIU is granted.  


REMAND

The Veteran was last provided a VA medical examination to determine the severity of bilateral knee disabilities in December 2016.  

In a November 2017 report of hospitalization, a VA examiner reported that the Veteran had undergone surgery that month to treat left knee osteoarthritis.  The Board finds that a remand is necessary to obtain outstanding treatment records and to schedule an additional VA examination, when feasible, to determine the severity of the left knee disability. 

Regarding the right knee disability, at the September 2017 Travel Board hearing, the Veteran stated that he had experienced instability of the right knee which was not contemplated in the December 2016 VA medical examination report.  Therefore a remand is necessary to schedule a VA examination to determine the severity of the Veteran's right knee disability.  

Accordingly, the claims are REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the right and left knee disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  After obtaining the medical records, and following whatever recovery period is necessary after the November 2017 left knee surgery, schedule the Veteran for a VA examination to determine the severity of left and right knee disabilities.  The examiner should note any functional impairment caused by knee disabilities, including a description of any effects on the Veteran's ordinary activities.  The examiner should perform range of motion tests for both knees for passive and active motion, and for weight-bearing and nonweight-bearing.  The examiner should opine whether there is any additional loss of function due to painful motion, excess motion, weakened motion, incoordination, fatigability, or on flare up.  The examiner must review the claims file and should note that review in the report.  All findings should be described in detail and any necessary diagnostic testing performed. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


